           Case 8:15-cv-00011-TPB-CPT Document 160-5 Filed 05/27/20 Page 1 of 7 PageID 1836
Elsmar Hack of Oxebridge Isn't Their First Run-In with the Law - Oxebridge Quality Resources
                                                                                        2/16/20, 5:59 PM




      O-Forum    The Auditor (Comic)   Blog      Services       Resources        About          Merch   Whistleblower Program   Request Quote




                                                      Exhibit E
                  ELSMAR HACK OF OXEBRIDGE ISN’T THEIR FIRST
                            RUN-IN WITH THE LAW
                                       Posted by Christopher Paris | May 31, 2017 | Opinion




                                                                                                                                      READ MORE




                                                                                                                                      STONEWALLING IS THE
                                                                                                                                      ACCREDITATION SCHEME’S
                                                                                                                                      LATEST TACTIC TO AVOID
                                                                                                                                      INTERNATIONAL RULES
                                                                                                                                      14 February, 2020




                                                                                                                                      IAF CERTSEARCH DATABASE
                                                                                                                                      ALREADY INCLUDES
                                                                                                                                      ERRONEOUS CERTIFICATE
                As you have probably read about, the Oxebridge site was hacked recently through what I called an                      INFO
                “unsophisticated but pernicious” attack against our site’s internal ﬁrewall. The hack was tracked
                                                                                                                                      12 February, 2020
                back to at least one moderator of the popular Elsmar Cove quality forum, but it’s owner “John
                Peachfarm” has been implicated. Mostly due to his own post-hack gloating, too, but there are other
                pointers in his direction that currently have him “terriﬁed” according to one source.


                Oxebridge was the prevailing party in a US Federal defamation and extortion lawsuit against                           PROMOTING CERTSEARCH,
                Elsmar, and that suit is entering a second contempt of court phase, so I’m not at liberty to discuss
                                                                                                                                      IAF DROPS THE F-WORD TO
                much due to a current court order. That order does not limit me from talking about the Elsmar
                                                                                                                                      DESCRIBE NON-MEMBER
                site, nor “John Peachfarm” who didn’t exist until after the order was issued.
                                                                                                                                      CERTIFICATES

                This is the second time the Oxebridge site was hacked in a manner related to the Elsmar site. The                     7 February, 2020

                previous hack saw our site defaced with a page reading “ELSMAR STRIKES BACK!” which lasted a
                few hours. Peachfarm and others later accused me of hacking the site myself, making absolutely
                no sense.

                                                                                                                                      OP-ED: ASQ SHOULD
                The Guberman Attacks
                                                                                                                                      CELEBRATE BLACK HISTORY

                The Oxebridge site was then victimized by Daryl Guberman and Donald LaBelle, operators of the                         MONTH BY DENOUNCING

                “certiﬁcate mill” operation called G-PMC Registrars, which sells ISO certiﬁcates for anything under                   RACISM



https://www.oxebridge.com/emma/elsmar-hack-of-oxebridge-isnt-their-first-run-in-with-the-law/                                                                   Page 1 of 7
           Case 8:15-cv-00011-TPB-CPT Document 160-5 Filed 05/27/20 Page 2 of 7 PageID 1837
Elsmar Hack of Oxebridge Isn't Their First Run-In with the Law - Oxebridge Quality Resources
                                                                                        2/16/20, 5:59 PM


                the sun, even oﬀering to do so without — you know — actually conducting an audit. Guberman                 7 February, 2020

                once agreed to provide an ISO 9001 certiﬁcate to a ﬁctional company that claimed to build life
                vests made out of cement. The “staﬀ” photos appearing on his website include stock model photos
                and at least one of Guberman’s former co-workers, who is actually dead. Guberman once issued a
                certiﬁcate for a ﬁrearm manufacturing standard “ARM 9009” which doesn’t even exist. LaBelle
                                                                                                                           IQNET JOINS LIST OF
                posted a “CNN report” about G-PMC which featured an amateur actor pretending to be a newsman
                                                                                                                           ACCREDITATION OVERSIGHT
                in front of a low-budget computer backdrop (seriously, go see it.)
                                                                                                                           BODIES REFUSING TO
                                                                                                                           ADDRESS QUALITY AUSTRIA
                                                                                                                           SCANDAL

                                                                                                                           4 February, 2020




                Angry at the Oxebridge reporting on their antics, Guberman and LaBelle ﬁled almost 50 fraudulent
                DMCA copyright notices in order to shut the site down, going so far as to falsely assert they were         ANNEX L REWRITE WON’T
                the legal representatives for a host of people who never even heard of them. Below you can see an          UPDATE DEFINITION OF
                example where Guberman pretended to be the legal representative for US TAG 176 member Julie                “RISK” AFTER ALL, MAKING
                Congress. In one example, Guberman alleged to be the legal representative over a photo of me,
                                                                                                                           ENTIRE EFFORT POINTLESS
                meaning I would have had to have hired him to sue myself, which I can attest that I did not.
                                                                                                                           4 February, 2020
                Impersonating an attorney is a crime in most cases, but this one is so weird, it’s not actually clear.
                In any event, the ﬂood of these fraudulent ﬁlings forced the temporary shutdown of the Oxebridge
                site until we could ﬁnd a hosting company that would ﬁght back against “copyright trolls” like
                Guberman.

                                                                                                                           TC 176 SC2 CHAIR: ISO 9001
                                                                                                                           “DOESN’T REQUIRE
                                                                                                                           INSPECTION”

                                                                                                                           2 February, 2020




                                                                                                                           VERSION 0.6 OF OXEBRIDGE
                                                                                                                           Q001 RELEASED

                                                                                                                           1 February, 2020



                                                                                                                         More entries.




                               Fraudulent DMCA notice in which Guberman claims, under penalty of perjury, to be
                                             the authorized legal representative for Julie Congress.


                There aren’t many depths that Guberman and LaBelle won’t descend to. They have published
                racist comments about my wife. They have posted homophobic comments, insisting “Chris Paris is
                a feminine man,” and literally using insults like “Chrissy the sissy,” as if we were still in a 1950’s


https://www.oxebridge.com/emma/elsmar-hack-of-oxebridge-isnt-their-first-run-in-with-the-law/                                                           Page 2 of 7
           Case 8:15-cv-00011-TPB-CPT Document 160-5 Filed 05/27/20 Page 3 of 7 PageID 1838
Elsmar Hack of Oxebridge Isn't Their First Run-In with the Law - Oxebridge Quality Resources
                                                                                        2/16/20, 5:59 PM


                fourth grade class, and even photoshopped images of me and ANAB VP Randy Dougherty as gay
                lovers. They’ve accused me of Communism, antisemitism, and — most bizarrely of all — insulting a
                “supporter of veterans.” Daryl Guberman, who never spent a minute in the military, sells a fake
                “VOB9009” certiﬁcation to veteran-owned businesses, meaning he’s ripping oﬀ veterans, and once
                screamed obscenities on the phone to one of my clients, a former US Navy SEAL, and wants to
                somehow claim he’s a “supporter of veterans.”


                Rotten Peach Farm


                Now meet “John Peachfarm.” He is allegedly the new owner of the famous Elsmar.com quality
                forum, and allegedly resides in Switzerland, where he operates a company called “Peachfarm
                Internet Properties LLC.” The only problem, of course, is that Peachfarm doesn’t exist, nor does his
                company. The name “Peachfarm” appeared only after US Federal court orders were issued limiting
                the role of the site’s moderators due to the massive cache of defamation encountered there; the
                invention of Peachfarm apparently sought to circumvent those rulings, and now puts the Elsmar
                site back in court for additional contempt charges.


                We know Peachfarm is fake for a variety of reasons, not the least of which is that Swiss companies
                don’t form “LLCs” but instead “GmbH” companies because — wait for it — the Swiss speak
                German, not English, so “limited liability corporation” doesn’t mean anything in Switzerland.
                Peachfarm thinks you’re stupid enough to fall for that fake English-language letter that shows
                Einstein got rejected from a Swiss university. We conﬁrmed the fact that Peachfarm doesn’t exist
                through oﬃcial Swiss records provided by the Handelsregisteramt, as if we even needed to. That
                hasn’t stopped Peachfarm from asking duped Elsmar users to donate $80,000, though, in what is
                thus likely a US Federal tax fraud scheme. While it’s highly unethical for a fake person to be
                soliciting donations under false pretenses, failing to pay taxes on any donations received would
                make the issue criminal.


                Nearly Two Decades of Unhinged Hate


                The Elsmar site has been engaged in a defamation campaign against yours truly and Oxebridge for
                — get ready — seventeen and a half years, having launched it’s hate speech in January of 2000.
                Normal people dedicate themselves to doing things like raising children or building careers during
                during a 17-year span, but Peachfarm spends every waking moment harassing people online. In
                the time that Peachfarm and his moderators have been defaming me, I have built a thriving
                consulting business, worked with some of the greatest aerospace companies in the world,
                published entire books, inﬂuenced the content of international standards, advised for certiﬁcation
                and accreditation bodies worldwide, testiﬁed before critical agencies and committees on the
                lapses in the ISO certiﬁcation scheme, released two entire QMS template kits (at no cost!) and
                created what may be the sole source of critical discussion on matters pertaining to ISO through
                this website. And I raised a family, too.


                Peachfarm sat in his basement typing hate messages that entire time, fantasizing that he was living
                in the Cayman Islands. One California-based media ﬁrm said they had never seen a level of
                internet trolling like that of Peachfarm and Elsmar, that it had eclipsed all other cases just on the
                basis of the vast number of years involved. A simple Google search for “paris oxebridge” reveals
                the horriﬁc scope of this cowardly and sick obsession.


                Through Elsmar, the accusations against me have been stunning. I’ve been accused of Satanism. I
                was accused of secretly recording Federal court proceedings by smuggling in a listening device in
                my clothes. I was accused of running a suicide cult. I was even accused of threatening murder. The
                most recurring accusation is that I am guilty of federal trade violations through “fraudulent
                advertising,” because the people at Elsmar can’t wrap their heads around my company’s “40 Day
                ISO 9001 Implementation Program,” as their ranks are populated by a lot of thieves who drag out
                consulting for 12-16 months a pop, and milk their clients dry. They said my claims were fraudulent,
                false advertising, and impossible, and no matter how many clients went through the program
                successfully, they just insisted it was all a lie, because they were too incompetent to do it
                themselves.




https://www.oxebridge.com/emma/elsmar-hack-of-oxebridge-isnt-their-first-run-in-with-the-law/                           Page 3 of 7
           Case 8:15-cv-00011-TPB-CPT Document 160-5 Filed 05/27/20 Page 4 of 7 PageID 1839
Elsmar Hack of Oxebridge Isn't Their First Run-In with the Law - Oxebridge Quality Resources
                                                                                        2/16/20, 5:59 PM


                Elsmar lost the defamation and extortion suit, but obsessive behavior can rarely be tamed by the
                rational sound of a gavel. Peachfarm has since lied about the case, saying it was “settled out of
                court,” even as that utterly contradicts the very court documents he has attempted to spread
                across the internet. So the harassment continues, with “Peachfarm” suddenly appearing on the
                scene as Elsmar’s new owner, and the Elsmar site moving to oﬀshore hosting where it brags about
                being out of the reach of US courts and copyright claims. Now Peachfarm has opened two entire
                websites dedicated to harassing and defaming Oxebridge, all while using fake names and
                Bahamas-based domain registrars, and hiding like timid little mice.


                The sites engage in”doxing,” or
                the public posting of personal
                information for the intent of
                harassment, intimidation and
                threats. Some have fallen for it,
                too; Oxebridge has received
                death threats, harassing phone
                calls and threatening emails. My
                house was vandalized four times,
                and my children harassed online.
                ASQ and ISO “experts” like Denis
                Devos, George Hummel, Jack
                Fletcher, Sidney Vianna and more
                all actively spread the
                misinformation created by Elsmar
                sites. One such false claim is that
                “Oxebridge shut down Elsmar,”
                which is disproved by the fact that
                Elsmar is still very much in operation. They’re hoping you don’t notice that little detail.




                Since then, Peachfarm has created multiple fake Twitter accounts, dedicated solely to defaming me
                and Oxebridge. One such feed — located here — includes scans of the handwritten court notes
                that were never published anywhere else, pointing overtly to their source. He’s published
                numerous defamatory posts on Ripoﬀ Report. He’s published sealed court documents on PDF
                upload sites like Scribd, and then altered them to suit his anti-Oxebridge narrative. He’s published
                my personal contact information to induce threats. He’s submitted documents to third party blogs
                in order to further intimidate me.


                And, of course, he’s joined forces with the certiﬁcate mill operators Guberman and LaBelle to
                maximize the damage. Together, they have published the personal information on my family
                members, including their dates of birth, addresses and employment information. They have
                harassed my children on social media. As I said, they have made racist comments against my wife,
                claiming — falsely — that she’s “ignorant” and “can’t speak English.” They sent veiled threats
                against her and family members. Peachfarm has thrown Elsmar support behind white supremacist
                rants calling for the “extermination” of minorities per the philosophy of Joseph Goebbels.


                Elsmar: Literally Helping Kill Police Oﬃcers


                But all this was just a precursor to the two Elsmar oﬀshoot sites that Peachfarm then created. One
                resides at oxebridge.co, an intentional misspelling of the oxebridge.com domain name, which also
                becomes a not-so-clever example of cybersquatting in violation of international trademark law.
                The other site, at osteinfo.com, is more interesting, however, and you’ll have to buckle up for this
                part. You wouldn’t believe it, except for all the documented evidence.


                “Osteinfo.com” was originally created by a Danish self-described “anarchist” and featured photos
                of undercover police oﬃcers operating in Copenhagen, for the purposes of exposing them to the
                local criminals. “Oste” — which means “cheese” — is an insult against police oﬃcers in Danish,
                similar to the US term “pig.” As a result of the osteinfo.com site, the lives of those police oﬃcers
                were literally and intentionally put at risk, and a criminal investigation was launched to uncover



https://www.oxebridge.com/emma/elsmar-hack-of-oxebridge-isnt-their-first-run-in-with-the-law/                          Page 4 of 7
           Case 8:15-cv-00011-TPB-CPT Document 160-5 Filed 05/27/20 Page 5 of 7 PageID 1840
Elsmar Hack of Oxebridge Isn't Their First Run-In with the Law - Oxebridge Quality Resources
                                                                                        2/16/20, 5:59 PM


                the owner of the site. The website was eventually shut down, presumably by Danish law
                enforcement, but the owner was never uncovered.


                Oﬃcial WHOIS information shows
                that the owner then gave the
                website to “Peachfarm,” who
                converted it from a police-
                harassment website into an
                Oxebridge-harassment site, using
                the same hosting companies as
                the original Danish anarchist. That
                allowed us to “triangulate” who
                the actual original owner was, and
                it was discovered to be one of
                Elsmar’s moderators, an IT
                professional with the technical
                skill to manage such sites. I
                contacted him on LinkedIn, asked
                about the site, but he ﬂed and
                “blocked” me without comment,
                rather than even attempt to deny
                culpability. Immediately thereafter, our site was hacked, so you can do the math. We’ve handed
                over the information to the Danish police and are assisting in their criminal investigation against
                the would-be cop killer.


                Peachfarm, meanwhile, ran to his anonymous websites within an hour of the hack and began
                gloating, nearly admitting his culpability in the process. The sites were “scraped” and will be used in
                our next phase of the Elsmar lawsuit, a second contempt of court motion which may see the
                responsible parties jailed.


                But within minutes of Oxebridge sending a newsletter notice on the hack, Peachfarm emptied both
                his sites of all content, and the hack was suddenly and magically “lifted” from the Oxebridge site.
                We presume the hacker released control of the server out of fear of our posting information on his
                identity. The hack was unsophisticated, but nasty. We quickly moved the site to new servers, shut
                down the old hardware, and implemented new — and expensive — controls.


                We then experienced a new DDoS attack, but it was defeated by our new server conﬁguration. The
                Peachfarm sites were intermittently up, then down, showing Peachfarm was manually removing
                the material, then replacing it with new material, then removing it again. Typically when the sites
                are”emptied,” it means Peachfarm is creating new content. As you read this, the defamation sites
                might be up or down, as it changes by the hour. In addition, police in Europe have been notiﬁed of
                the prime suspect, and are investigating. As of this writing, the Peachfarm sites include a bogus
                message that “server hacked and abandoned” but the very presence of the message — which
                someone had to literally type and which is then being served by a, you know, server — proves it’s a
                lie. Our source says that Peachfarm is suddenly realizing that jail may await him, and is trying to
                ﬁnd ways to erase his Whois records, but that it can’t be done. It won’t matter anyway, since the
                content was screencapped for months prior to his shutdown.


                Real World Threats


                These harassments may occur online, but they can grow into full blown, real-world threats. The US
                Department of Justice received a complaint from Guberman and LaBelle claiming I had lied on
                oﬃcial ﬁnancial ﬁlings; the complaint borrowed much of the false information originally published
                by Peachfarm. My attorney notiﬁed me: I was under oﬃcial DOJ investigation. While the
                investigation found nothing — of course — I was forced to incur even more legal expenses; now
                my attorney is researching ﬁling a criminal complaint against the parties for making false claims to
                the DOJ, who wasn’t too happy about having to waste time running down a false lead prompted by
                internet trolls.




https://www.oxebridge.com/emma/elsmar-hack-of-oxebridge-isnt-their-first-run-in-with-the-law/                             Page 5 of 7
           Case 8:15-cv-00011-TPB-CPT Document 160-5 Filed 05/27/20 Page 6 of 7 PageID 1841
Elsmar Hack of Oxebridge Isn't Their First Run-In with the Law - Oxebridge Quality Resources
                                                                                        2/16/20, 5:59 PM


                It’s not clear if Elsmar’s advertisers — who include Gagepack, Dozuki, UL Open Access, Lockstep
                and Discus Software — know their money is going to support hacking, promoting the murder of
                police oﬃcers, rampant defamation and white supremacist rantings. Actually, in some cases it is
                clear, because a handful of those advertisers were speciﬁcally told about all of this months ago,
                but chose to support Elsmar anyway. In the case of Andrew Stack’s Sunday Business Systems, his
                site just went all-in and supported Elsmar while calling me a “narrow minded a**hole.” Apparently,
                to Andrew Stack, disliking it when someone falsely accuses you of crimes, running cults, or being
                upset when someone harasses your children, is “narrow minded.” Lets hope Stack’s family never
                has to experience this ﬁrsthand.


                Help Us Fight Back


                In the end, Oxebridge enjoys a fan base of tens of thousands of standards users and companies.
                Our Eyesore 9001 and DumbAS9100 documents have been downloaded over a quarter of a million
                times. My book Surviving ISO 9001 is selling briskly. The free ISO and AS template kits are popular
                the world over, and companies are actually passing audits with them, after having spent exactly $0
                on them. My seminars and ASQ Section dinners have been greeted with applause throughout the
                country, with the Sections reporting record turnout at each event. Oxebridge has over 300 happy
                clients, and is already nearing overbooked capacity for 2017.


                Our critics number only four. Four. That’s it. But empowered with the internet, these four men can
                become formidable trolls. Backed up by backwards-thinking bureaucrats at ASQ HQ and Quality
                Digest, each with tens of thousands of dollars in ad revenue, they are hard nuts to crack.


                We can only hope the US justice system will prevail and eventually the bad actors will be properly
                punished through the courts. We can only hope the advertisers of their backers will realize the
                damage to their brands and do the right thing. We can only hope that more people with inside
                knowledge of these trolls and their actions come forth and provide additional evidence to support
                the ongoing litigation.


                In the mean time, you can help. Consider a donation to the ISO Standards Users Legal Defense
                Fund, which is used to not only help push for reform in the ISO standards scheme, but also to
                defend against these horriﬁc attacks by morally bankrupt monsters. Click here to donate, if you
                can.


                If you can’t, don’t worry, just hold on until we can get our site back up and safe, and feel free to tell
                the bad actors you’re sick of their antics.


                [This article is an updated version of one that appeared previously on LinkedIn.]


                UPDATE 5 June 2017:


                A source within Elsmar reports that some close to Peachfarm have counseled him to pull back on
                the defamation, but that his behavior is growing increasingly bizarre, and that he is allegedly
                “completely incapable of controlling himself” when dealing with Oxebridge. The two defamation
                sites at osteinfo.com and oxebridge.co continue to be updated nearly daily, often by the hour, as
                Peachfarm’s “mood shifts,” at times erasing the information entirely, and later replacing it with new
                hateful rants. In one recent update, Peachfarm posted an eccentric, nearly incomprehensible, story
                about Caesar concluding with the entirely disconnected statement, “Just a thought [sic] When 99% of
                the people think you’re full of shit, you probably are, and you should probably just shut the f&%k up and
                go away.”


                The source said that Peachfarm is obsessed with “getting a rise” out of me and Oxebridge, and is
                watching our site nearly minute by minute for updates about him.


                Meanwhile, Peachfarm is labeling the material as having been posted by “The Katzenjammer Kids,”
                based on an old cartoon strip originally published in the 1920s to 1940s. This not only hints at
                Peachfarm’s actual age, but is also an allusion to the “KKK,” the racist US-based terror
                organization which Peachfarm has supported. Single-sentence messages have been posted, then



https://www.oxebridge.com/emma/elsmar-hack-of-oxebridge-isnt-their-first-run-in-with-the-law/                               Page 6 of 7
            Case 8:15-cv-00011-TPB-CPT Document 160-5 Filed 05/27/20 Page 7 of 7 PageID 1842
Elsmar Hack of Oxebridge Isn't Their First Run-In with the Law - Oxebridge Quality Resources
                                                                                         2/16/20, 5:59 PM


                  pulled, in an apparent attempt to send messages to Oxebridge without using email, which would
                  reveal Peachfarm’s identity.


                  Previously, Peachfarm attempted to deﬂect responsibility by claiming the defamation sites were
                  published by “law students” and then later a “New Zealand correspondent.” He’s posted multiple
                  times that the sites were shutting down, but cannot stop posting. The source told me that, “This is
                  beyond his ability to control. He’s spent almost 18 years at this. Harassing you is his entire life. There’s
                  nothing else. No family, no friends. Just you.”




                                              ABOUT CHRISTOPHER PARIS
                                              Christopher Paris is the founder and VP Operations of Oxebridge. He
                                              has over 30 years' experience implementing ISO 9001 and AS9100
                                              systems, and is a vocal advocate for the development and use of
                                              standards from the point of view of actual users. He is the author of
                                              Surviving ISO 9001:2015. He reviews wines for the irreverent wine blog,
                                              Winepisser.

                                                Mail | Web | Twitter | Facebook | LinkedIn | More Posts




                                                      SHARE:




            PREVIOUS                                                                                                             NEXT


        ANAB’s Obsession with “Poor                                                What A Better Third-Party ISO
        Root Cause” is Uninformed                                                  9001 Audit Might Look Like…
                                                                                                       and Cost




        Designed by Elegant Themes | Powered by WordPress

This site uses cookies: Find out more here.




https://www.oxebridge.com/emma/elsmar-hack-of-oxebridge-isnt-their-first-run-in-with-the-law/                                           Page 7 of 7
